Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 2, 2022, in which: 
Claim 73 is currently amended.  
Claims 51-63 and 70-73 are currently pending and an Office action on the merits follows.
Response to Arguments

On pages 6-7 of the applicant’s remarks, the applicant argues that Huang fails to teach “a transmitter configured to send, to a database, a request for subscription information associated with a wireless transmit/receive unit (WTRU) and a policy profile associated with the WTRU to determine whether there is a background data transfer for a data transfer for the WTRU.”  The examiner respectfully disagrees.  First “to determine whether there is a background data transfer (BDT) policy for a data transfer for the WTRU” is the intended use of “the transmitter configured to send, to a database, a request for subscription information associated with a wireless transmit/receive unit (WTRU) and a policy profile associated with the WTRU.”  Therefore, the limitation “to determine whether there is background data transfer (BDT) policy for a data transfer for the WTRU” does not distinguish from the prior art of record.   
Additionally, the applicant states that the claim should be interpreted as “determine whether there already is a background data transfer (BDT) policy existing in the database.”  Following that interpretation presents two scenarios (1) the case where it is determined that there is a background data policy and (2) the case where there is not a background data policy.  If the applicant’s interpretation of Huang is also given, then Huang generating a background data policy would imply that there is not a background data policy, thus fulfilling the second scenario.  
Further, the examiner does not believe that the claim limitations require “there already is a background data transfer policy existing in the database” as argued by the applicant as that is not the language recited in the claim.  Huang Fig. 3A and paragraphs [0037]-[0039] explain a background data transfer policy request is generated/submitted to determine a BDT policy for the MTC UE(s).  The PCRF responds by sending a BTA including the BDT policy.  Prior to sending the BTA, the PCRF generates the BDT policy.  Therefore, the PCRF responds to the SCEF with, at least, an existing BDT policy. 
For the reasoning explained above, the rejection of claims 51-63 and 70-73 is maintained as further explained below.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 51-54, 56-61, and 70-73 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2019/0268230 A1 (herein “Huang”).

	Claims 51 and 70
Consider claim 51, Huang teaches an apparatus (see Huang Fig. 3A, note SCEF 140/PCRF 145) comprising:
a transmitter configured to send to a database a request for subscription information associated with a wireless transmitter/receiver unit and a policy profile associated with the WTRU to determine whether there is a background data transfer policy for a data transfer for the WTRU (see Huang Fig. 3A, [0037]-[0039] note SCEF 140 transmits Background Data Transfer Request (BTR) 310 to PCRF 145 based on request 305 for one or multiple UEs including unique identifier such as the IMEI, etc requesting the transfer policy for a particular AS including a network/geographic area for the UE(s) and the number of UEs, the transfer time window, etc.  The PCRF 145 then retrieves the profiles 315 from the HSS 150); 
a receiver configured to receive, from the database, a response indicating the BDT policy (see Huang Fig. 3A, [0039] note SCEF 140 receives Background Data Transfer Answer (BTA) 320 from PCRF 145, after retrieving the profile data for the request from HSS 150, including the configured background data transfer policies for the identified UE(s)); and 
the transmitter further configured to send based on a received response and to a second apparatus, a message indicating the BDT policy for the data transfer and a data network to service the data transfer (see Huang Fig. 3A, Fig. 4A, [0040], [0042] note the after receiving the BTA 320 from the PCRF, the SCEF 140 transmits the Selected BTA(s) 325 to the Application Server (AS) 165 including the Network-Area-Info-List 411).
Claim(s) 70 is/are rejected for at least the same reason(s) set forth in claim 51.
	
	Claim 52
Consider claim 52, Huang teaches the apparatus further configured to determine at least one of: 
network area information indicating where the BDT policy is applied (see Huang Fig. 4A, [0040] note Network-Area-Info-List 411), a time window indicating when the policy is applied, the expected starting time of the data transfer, QoS requirements such as data rates and latency, whether the data transfer is group based, or the group ID if the data transfer is group based.
	
	Claims 53 and 73
Consider claim 53, Huang teaches wherein the apparatus comprises a policy control function (PCF) (see Huang Fig. 3A, [0038] note PCRF 145 or SCEF 140).
Claim(s) 73 is/are rejected for at least the same reason(s) set forth in claim 53.

	Claim 54
Consider claim 54, Huang teaches wherein the message includes a BDT policy identifier (see Huang Fig. 4A, [0040] note Transfer-Policy-ID 418) or a reference identifier that is associated with the BDT policy. 

Claim 56
Consider claim 56, Huang teaches the apparatus of claim 51, wherein the apparatus is further configured to: cause storage of the BDT policy (see Huang [0043] note the SCEF enforces the background data transfer policy).

	Claim 57
Consider claim 57, Huang teaches wherein the BDT policy comprises at least one of: time window and network area information indicating when and where the BDT policy can be applied for the data transfer (see Huang Fig. 4A, [0040]-[0041] note Time Window 415/421 and Network-Area-Info-List 411), quality of service (QoS) parameters, an expected starting time of the data transfer, a data rate, a reference to a charging policy, a traffic pattern for the data transfer, network slice information, an indication of whether it is reusable, an indication of whether it is shareable with other UEs, or an offset indicator and a back-off timer.

	Claim 58
Consider claim 58, Huang teaches wherein the BDT policy is associated with the WTRU or a group of WTRUs comprising the WTRU (see Huang [0037] note a list of one or multiple UEs as a group).

	Claim 59
Consider claim 59, Huang teaches wherein the BDT policy is associated with an application or a group of applications (see Huang [0037] note application server 165).

	Claim 60
Consider claim 60, Huang teaches wherein the BDT policy is included as a part of a UE route selection policy (URSP) rule (see Huang [0050]-[0051] note route).


Claim 61
Consider claim 61, Huang teaches the apparatus further configured to determine a location associated with the BDT policy (see Huang Fig. 4A, [0040] note network-area-info-list 411).

	Claim 71
	Consider claim 71, Huang teaches wherein the database comprises a unified data repository (see Huang [0024] note PCEF 145 communicating with HSS 150 with Subscriber Profile Repository).
	
	Claim 72
Consider claim 72, Huang teaches wherein the sending the request is in response to a request received by a third apparatus (see Huang Fig. 3A, [0037] note the AS 165 sending Request 305 to the SCEF 140 which then sends the BTR 310 to the PCRF 145).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, and further in view of Pub No.: US 2014/0347984 A1 (herein “Speks”).

Claim 55
Consider claim 55, Huang fails to teach wherein the apparatus is further configured to: send, to the WTRU, a second message indicating a time to initiate the data transfer.  Speks teaches determining an initiation time for a data transfer and communicating the initiation time to the mobile device via a trigger to the data transfer managing unit of the mobile device (see Speks Fig. 4, [0053]-[0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include the recited teaching of Speks.  Such a modification would improve Huang by improving management of data transfers scheduled depending on time criticality (see Speks [0010]). 
Claim(s) 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, and further in view of Pub No.: US 2020/0337093 A1 (herein “Kim”).

Claim 62
Consider claim 62, Huang fails to teach wherein the receiver is further configured to: receive from an access and mobility management function (AMF), a notification when the WTRU enters the location.  Kim explains an AMF performing location tracking for a UE where upon an entrance to a LADN service area, the AMF notifies the SMF based on the SMF subscription to the area so that if the SMF has data on hold, the SMF may connect to provide the data (see Kim [0211]-[0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include the recited teaching of Kim.  Such a modification would improve Huang by improving efficiency of services provided (see Kim [0004]-[0005]). 

Claim 63
	Consider claim 63, Huang as modified by Kim teaches wherein the sending the message is based on receiving the notification from the AMF (see Kim [0214] note connecting for data transfer after the entrances to the service area).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647